UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAIN O. CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00357-REP-1)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwain O. Carter, Appellant Pro Se.      Michael Arlen Jagels,
Special, Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwain      O.     Carter        appeals       a    district    court      order

denying his      motion    for      a    sentence      reduction         under     18   U.S.C.

§ 3582(c)      (2006).        The   court      denied       the    motion        because   the

Guidelines amendments did not lower Carter’s Guidelines sentence

because he was sentenced as a career offender.                           We conclude that

the   district     court      did       not    abuse       its    discretion.           United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard    of    review).          Accordingly,            we    affirm    the     district

court’s order.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court    and    argument          would    not    aid     the    decisional

process.

                                                                                    AFFIRMED




                                               2